August 16, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                SURETEC INSURANCE COMPANY, Appellant

NO. 14-16-00195-CV                          V.

 BENJAMIN M. LAWSKY, SUPERINTENDENT OF FINANCIAL SERVICES
     OF THE STATE OF NEW YORK, AS LIQUIDATOR OF NASSAU
                 INSURANCE COMPANY, Appellee
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on February 23, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, SureTec Insurance Company.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.